DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “in one of swing directions” (lines 7-8) appears that it should be “in one of a plurality of swing directions.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The following limitation(s) are being treated as invoking 35 U.S.C. 112(f): “measurement starting means that starts the moisture amount measurement when the pressing force detected by the strain gauge falls within the appropriate range,” in claim 6, which corresponds to control unit 60; and “measurement stopping means for stopping the moisture amount measurement when the pressing force detected by the strain gauge falls outside the appropriate range,” in claim 7, which corresponds to control unit 60.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a capacitance sensor provided at a tip of the swing member, for detecting a moisture amount by being directly or indirectly abutted against a measurement site in a mouth” is ambiguous.  It is unclear whether the “capacitance sensor” or the “swing member” are “for detecting a moisture amount by being directly or indirectly abutted against a measurement site in a mouth.”  The claim is examined under the former interpretation.
Dependent claim(s) 2-10 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-122347 to Furukawa in view of JP 61-140830 to Abe et al. (hereinafter “Abe”) and U.S. Patent Application Publication No. 2013/0274566 to Koyama et al. (hereinafter “Koyama”).
For claim 1, Furukawa discloses an intraoral moisture measuring device (Abstract) comprising:
a sensor (4) provided at a tip of a member (3) (as can be seen in Fig. 1), for detecting a moisture amount by being directly or indirectly abutted against a measurement site in a mouth (para [0010]).
Furukawa does not expressly disclose a swing member that swings with respect to a main body about a predetermined swing center, and a biasing member for biasing the swing member in one of swing directions.
However, Abe teaches a swing member (5) that swings with respect to a main body (3) about a predetermined swing center (as can be seen in Figs. 1-3), and a biasing member (4) for biasing the swing member in one of a plurality of swing directions (as can be seen in Figs. 1-3).
It would have been obvious to a skilled artisan to modify Furukawa to include a swing member that swings with respect to a main body about a predetermined swing center, and a biasing member for biasing the swing member in one of swing directions, in view of the teachings of Abe, for the obvious advantage of making firm and sufficient contact of Furukawa’s moisture amount detection unit with the subject’s mouth.
Furukawa and Abe do not expressly disclose that the sensor is a capacitance sensor.
However, Koyama teaches a capacitance sensor for detecting moisture (para [0024]) (also see para [0039] and [0130]-[0131]).

For claim 2, Furukawa does not expressly disclose wherein the swing center is disposed in the main body.
However, Abe teaches wherein the swing center is disposed in the main body (as can be seen in Figs. 1-3).
It would have been obvious to a skilled artisan to modify Furukawa wherein the swing center is disposed in the main body, in view of the teachings of Abe, for the obvious advantage of making firm and sufficient contact of Furukawa’s moisture amount detection unit with the subject’s mouth.
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Abe and Koyama, and further in view of U.S. Patent Application Publication No. 2015/0031964 to Bly et al. (hereinafter “Bly”).
For claim 3, Furukawa further discloses a contact detector (8) (Fig. 1) (para [0009]-[0010]), the contact detector detecting a pressing force to the measurement site by the capacitance sensor (para [0009]-[0010]).
Furukawa, Abe, and Koyama do not expressly disclose that the contact detector is a strain gauge.
However, Bly teaches a strain gauge (para [0071]) (also see para [0096] and [0103]).
It would have been obvious to a skilled artisan to modify Furukawa such that the contact detector is a strain gauge, in view of the teachings of Bly, because a strain gauge is a suitable structure that can perform the function of detecting contact.
For claim 4, Furukawa, as modified, further discloses wherein the strain gauge is disposed inside the main body (as can be seen in Fig. 1) (para [0009] and [0010]).
For claim 5, Furukawa, as modified, further discloses a controller (9), the controller controlling the capacitance sensor and the strain gauge (para [0009] and [0010]), and wherein the controller determines if the pressing force detected by the strain gauge falls within an appropriate range (para [0009] and [0010]), and wherein the controller starts moisture amount measurement when the pressing force detected by the strain gauge falls within the appropriate range (para [0009] and [0010]).
For claim 6, Furukawa, as modified, further discloses wherein the controller includes measurement starting means that starts the moisture amount measurement when the pressing force detected by the strain gauge falls within the appropriate range (para [0009] and [0010]).
For claim 7, Furukawa, as modified, further discloses wherein the controller stops the moisture amount measurement when the pressing force detected by the pressing force detector unit falls outside the appropriate range (para [0009] and [0010]).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Abe and Koyama, and further in view of U.S. Patent Application Publication No. 2015/0371522 to Mravyan et al. (hereinafter “Mravyan”).
For claim 8, Furukawa does not expressly disclose wherein the swing member is configured to be at least partially detachable from the main body together with the capacitance sensor.
However, Mravyan teaches a moisture amount detector (“moisture sensor pads,” para [0041]) that is detachably attached (para [0041]) to a fixed structure (i.e., 114) (para [0041]).
Further, Furukawa teaches that its moisture amount detector (4) is attached to a fixed part (3) (as can be seen in Figs. 1 and 2).
It would have been obvious to a skilled artisan to modify Furukawa wherein the swing member is configured to be at least partially detachable from the main body together with the capacitance sensor, in view of the teachings of Mravyan and Furukawa, for the obvious advantage of replacing the capacitance sensor once it has become too moist (see para [0041] of Mravyan).
For claims 9 and 10, Furukawa, as modified, further discloses wherein the swing member includes a detachable part that is detachable from the main body together with the capacitance sensor (see para [0041] of Mravyan).
Furukawa does not expressly disclose the detachable part is provided with a first electrode and a second electrode included in the capacitance sensor and wirings connected to the first electrode and the second electrode, and the first electrode, the second electrode, and the wirings are formed by electrically-conductive thin films disposed in the detachable part, wherein the wirings are covered with a shield constituted by an electrically-conductive thin film.

It would have been obvious to a skilled artisan to modify Furukawa to include the detachable part is provided with a first electrode and a second electrode included in the capacitance sensor and wirings connected to the first electrode and the second electrode, and the first electrode, the second electrode, and the wirings are formed by electrically-conductive thin films disposed in the detachable part, wherein the wirings are covered with a shield constituted by an electrically-conductive thin film, in view of the teachings of Koyama, for the obvious advantage of providing an electrode structure that enables moisture measurement at the deepest portions of the mouth (see para [0148] of Koyama).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791